UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

LENORA BROMFIELD,

                       Plaintiff,          16 Civ. 10047   (ALC) (HBP)

        -against-                          OPINION
                                           AND ORDER
BRONX LEBANON SPECIAL CARE
CENTER, INC., et al.,

                       Defendants.

-----------------------------------x



             PITMAN, United States Magistrate Judge:


I.    Introduction


             By notice of motion dated May 9, 2019, plaintiff seeks

reconsideration of my Order, dated April 25, 2019 ("April 25,

2019 Order"), denying her motion for leave to file an amended

complaint (Notice of Motion for Reconsideration for Leave to File

an Amended Complaint, dated May 9, 2019 (Docket Item ("D.I.")

92)).     For the reasons set forth below, plaintiff's motion for

reconsideration is denied.


II.     Background


             The facts underlying this action are summarized in the

April 25, 2019 Order.     The reader's familiarity with that deci-
sion is assumed; I recite only those facts relevant to the motion

before me.

             This is an employment discrimination/retaliation

action.   Plaintiff was employed by defendant Bronx Lebanon

Special Care Center, Inc. for 24 years as a Certified Nursing

Assistant and alleges that she was falsely charged with work

place misconduct and forced to resign.     According to plaintiff,

defendants' conduct violated Title VII and the Age Discrimination

in Employment Act.      She also alleges that she was the victim of

disparate treatment, was disciplined more harshly than other

employees and that she was subjected to retaliation for complain-

ing about the deficient care of patients.

             Plaintiff commenced this action on December 28, 2016

(Compl., dated Dec. 28, 2016 (D.I. 2)).     After a series of

extensions, I set the close of fact discovery at October 19, 2018

(Order, dated Sept. 12, 2018     (D.I. 64)) and the deadline for

summary judgment motions at February 22, 2019     (Order, dated Jan.

30, 2019 (D. I. 77)).     On February 7, 2019, pursuant to Judge

Carter's Individual Rules of Practice, defendants requested a

pre-motion conference in anticipation of their motion for summary

judgment (Letter Mot. for Conf., dated Feb. 7, 2019     (D.I. 78)).

On February 25, 2019, plaintiff sought leave to file an amended

complaint (Notice of Motion, dated Feb. 25, 2019 (D.I. 82)).

                                    2
           In my April 25, 2019 Order,    I explained that "[a] court

may 'deny leave to amend where the motion is made after an

inordinate delay, no satisfactory explanation is offered for the

delay, and the amendment would prejudice the defendant,'" and

that "' [t]he burden is on the party who wishes to amend to

provide a satisfactory explanation for the delay.'"           (April 25,

2019 Order at 7, quoting Cresswell v. Sullivan & Cromwell, 922

F.2d 60, 72   (2d Cir. 1990)).    I then concluded that plaintiff's

motion for leave to amend, which she filed more than two years

after filing her initial complaint, more than four months after

the close of fact discovery and after the deadline to file

dispositive motions, was untimely (April 25, 2019 Order at 8-9).

Specifically, I found that plaintiff failed to offer a satisfac-

tory explanation for her delay (April 25, 2019 Order at 9-10),

and that amendment at that late stage of the proceedings would

unduly prejudice defendants      (April 25, 2019 Order at 10-12,

citing Werking v. Andrews, 526 F. App'x 94,        96   (2d Cir. 2013)

(summary order) and Morency v. NYU Langone Med. Ctr. Hosp., 15

Civ.   9142, 2017 WL 1536057 at *1, *4    (S.D.N.Y. Apr. 17, 2017)

(Buchwald, D.J.)).

            Plaintiff has moved, pursuant to Fed.R.Civ.P. 60(b),

for reconsideration of my April 25, 2019 Order.          Plaintiff argues

that I failed to take into account her     QK..Q   se status and the

                                    3
personal hardships imposed by her prosecution of this action

(Memorandum of Law in Support of Motion for Reconsideration for

Leave to File an Amended Complaint, dated May 9, 2019 (D.I.            94)

("Pl . Memo . ") at 2-3) .   Specifically, plaintiff notes that she is

"not an [a]ttorney trained in the law and procedures," with

limited time to perform legal research (Pl. Memo. at 2).           Plain-

tiff also claims that her time is consumed by taking care of her
                                                                   '

nine-year-old grandson and defending herself in an action to

foreclose a mortgage on her home         (Pl. Memo. at 3).   In all other

respects, her motion for reconsideration is almost identical to

her original motion for leave to amend.


III.    Analysis


       A.   Applicable Legal Standards


             Motions for reconsideration are appropriate only under

limited circumstances.       As explained by the late Honorable Peter

K. Leisure, United States District Judge, in Davidson v. Scully,

172 F. Supp. 2d 458, 461-62      (S.D.N.Y. 2001):

             A motion for reconsideration may not be used to advance
             new facts, issues or arguments not previously presented
             to the Court, nor may it be used as a vehicle for
             relitigating issues already decided by the Court.
             See Shrader v. CSX Transp., 70 F.3d 255, 257 (2d Cir.
             1995). A party seeking reconsideration "is not sup-
             posed to treat the court's initial decision as the
             opening of a dialogue in which that party may then use

                                     4
             such a motion to advance new theories or adduce new
             evidence in response to the court's rulings."   Polsby
             v. St. Martin's Press, Inc., No. 97 Civ. 690, 2000 WL
             98057, at *1 (S.D.N.Y. Jan. 18, 2000) (Mukasey, J.).
             Thus, a motion for reconsideration "is not a substitute
             for appeal and 'may be granted only where the Court has
             overlooked matters or controlling decisions which might
             have materially influenced the earlier decision.'"
             Morales v. Quintiles Transnational Corp., 25 F. Supp.
             2d 369, 372 (S.D.N.Y. 1998) (citation omitted).

See also Torres v. Carry,     672 F. Supp. 2d 346, 348     (S.D.N.Y.

2009)    (Marrero, D.J.); Mahmud v. Kaufmann,      496 F. Supp. 2d 266,

269-70    (S.D.N.Y. 2007)   (Conner, D.J.).

             "The standard for granting such a motion is strict, and

reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court over-

looked -- matters, in other words, that might reasonably be

expected to alter the conclusions reached by the court."             Shrader

v. CSX Transp.,     Inc., 70 F.3d 255, 257    (2d Cir. 1995); accord In

re 650 Fifth Ave. & Related Props., 08 Civ. 10934         (KBF), 2014 WL

3744404 at *1     (S.D.N.Y. July 28, 2014)    (Forrest, D.J.), aff'd

sub nom., Havlish v. Hegna,      673 F. App'x 34    (2d Cir. 2016)

(summary order); see also Quinn v. Altria Grp.,         Inc.,   07 Civ.

8783     (LTS) (RLE), 2008 WL 3518462 at *l   (S.D.N.Y. 2008)    (Swain,

D. J.)    ( "A movant for reconsideration bears the heavy burden of

demonstrating that there has been an intervening change of

controlling law, that new evidence has become available, or that



                                     5
there is a need to correct a clear error to prevent manifest

injustice."), citing Virgin Airways v. Nat'l Mediation Bd.,        956

F.2d 1245, 1255 (2d Cir. 1992).      "These limitations serve to

ensure finality and to prevent losing parties from using motions

for reconsideration as a vehicle by which they may then plug the

gaps of a lost motion with additional matters."      In re City of

New York, as Owner   &   Operator of M/V Andrew J. Barberi, CV 03

6049 (ERK) (VVP), 2008 WL 1734236 at *l (E.D.N.Y. Apr. 10, 2008),

citing Zoll v. Jordache Enters. Inc., 01 Civ. 1339 (CSH), 2003 WL

1964054 at *2 (S.D.N.Y. Apr. 24, 2003)     (Haight, D.J.); accord

Cohn v. Metro. Life Ins. Co., 07 Civ. 928     (HB), 2007 WL 2710393

at *l (S.D.N.Y. Sept. 7, 2007)     (Baer, D.J.).


     B.   Application of the
          Foregoing Principles


           In my April 25, 2019 Order, I considered and rejected

plaintiff's argument that her prose status excused her failure

to account for the delay in filing her motion for leave to amend.

I explained that although courts afford leniency to prose

litigants with respect to the procedural formalities of litiga-

tion, this leniency does not amount to a blanket exemption from

timely compliance with procedural requirements     (April 25, 2019

Order at 9-10, citing Tracy v. Freshwater,     623 F.3d 90, 101-02



                                    6
(2d Cir. 2010), Baptista v. Hartford Bd. of Educ.,      427 F. App'x

39, 43 (2d Cir. 2011)     (summary order) and Ndremizara v. Swiss Re

America Holding Corp.,    93 F. Supp. 3d 301, 309-310   (S.D.N.Y.

2015)    (Karas, D.J.).   In her motion for reconsideration, plain-

tiff fails to point to a change in the controlling law or to

facts I overlooked that now justify a different conclusion.

             Furthermore, because plaintiff raises the same

substantive arguments in her motion for reconsideration as she

did in her motion for leave to amend,     she has failed to meet the

strict standard for reconsideration.      She merely seeks to

"relitigat[e] issues already decided by the Court," Davidson v.

Scully, supra, 172 F. Supp. 2d at 461.      Courts have consistently

rejected parties' attempts to use motions for reconsideration in

this manner, and, accordingly, plaintiff's motion for

reconsideration is denied.


IV.     Conclusion


             Because plaintiff has offered no valid reasons to

revisit my April 25, 2019 Order denying plaintiff leave to file

an amended complaint, plaintiff's motion for reconsideration is




                                    7
denied.   The Clerk of the Court is respectfully requested to mark

Docket Item 92 closed.


Dated:    New York, New York
          May 30, 2019

                                     SO ORDERED




                                     HZR~N         £,7~
                                     United States Magistrate Judge

Copy mailed to:

Ms. Lenora Bromfield
66 Washington Terrace
Bridgeport, Connecticut 06604

Copy transmitted to:

Counsel for Defendants




                                 8
